DETAILED ACTION
This office action is in response to communication filed on 03/09/2022. Claims 1, 2, 13 and 20 have been amended.  Claim 22 has been canceled. Claims 1 – 21 are pending on this application.

Allowable Subject Matter
Claims 1-21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Alhoshany et al. Pub. No. 2021/0218411
Fig. 4 of Alhoshany et al. discloses a two-capacitor digital-to-analog converter circuit (440A, 440B), comprising: a phase (P1,P2) and mode controller (420) configured to set an active bit in a digital word (11 bit DAC for 440A and 440B), select a mode condition (selection mode for 440A and 440B) for the active bit (11 bit DAC) , and configure switches (switches of 44A and 440B) according to a first mode (mode of 440A) or a second mode (mode of 440b) of a conversion process based on a value of the active bit and the selected mode condition; a redistribution switch configured (conversion process of 400) to, during a redistribution phase (P1) of the conversion process (400), couple a first capacitor (capacitor of 440A) and a second capacitor (capacitor of 440B) together to generate a redistribution voltage (distribution voltage a VCM); a buffer amp (450A, 450B; paragraph 0082) configured to generate an output voltage (VOUT1, VOUT2) based on the redistribution voltage (distribution voltage a VCM), the buffer amp (450A, 450B) having an input capacitance (input capacitance of 450A, 450B) at an input (input of 450A, 450) ; and a capacitance compensation circuit (434A, 434) including a replica input capacitance (CSENS of 430A, 430B), the capacitance compensation circuit (434A, 434)) configured to: couple, during an input phase (input phase of 400) of the conversion process (400), a reference voltage (Vref of 434A and 430B) or a ground (Ground of 434A, 434) to the replica input capacitance (434A) based on the value of the active bit (11B), and couple, during the redistribution phase (P1) of the conversion process (400), the replica input capacitance (434A) to the input capacitance (input capacitor of 450A, 450B) to adjust the redistribution voltage (distribution voltage a VCM).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:  a first capacitor directly coupled between a first terminal of a redistribution switch and a ground, the first terminal of the redistribution switch coupled to a first set of switches controlled by the phase and mode controller; a second capacitor directly coupled between a second terminal of the redistribution switch and the ground, the second terminal of the redistribution switch coupled to a second set switches controlled by the phase and mode controller, wherein the redistribution switch is configured to, during a redistribution phase of the conversion process, couple the first capacitor and the second capacitor together to generate a redistribution voltage.
With respect to claim 13, in addition to other elements in the claim, prior art considered individual or combination does not teach:  an input phase to charge or discharge an averaging circuit including a first capacitor directly coupled between a first terminal of a redistribution switch and a ground and a second capacitor directly coupled between a second terminal of the redistribution switch and the ground, the input phase including: in a first mode, charging or discharging the first capacitor and a replica input capacitance according the value of the active bit, and in a second mode, charging or discharging [the second capacitor and the replica input capacitance according to the value of the active bit; and executing an average phase, the average phase including: coupling controlling the redistribution switch to couple the first capacitor and the second capacitor together to generate an average voltage for the active bit.
With respect to claim 20, in addition to other elements in the claim, prior art considered individual or combination does not teach:  n input phase and configured to couple the first capacitor and the second capacitor together during an average phase in order to generate an average voltage; an output circuit including an opamp configured for unity gain, the opamp having an input capacitance at an input to the opamp, the output circuit configured to generate an output voltage based on the average voltage received from the averaging circuit; and a capacitance compensation circuit including a transistor configured to generate a replica input capacitance that is substantially equal to the input capacitance of the opamp, the capacitance compensation circuit configured to couple the replica input capacitance and the input capacitance of the opamp together during an average phase to adjust the average voltage to compensate for the input capacitance of the opamp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/25/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845